PER CURIAM.*
This court has considered the pro se appellant’s challenge to the district court’s grant of summary judgment to the United States. The court held frivolous the appellant’s challenge to IRS imposition of a $500 penalty for his failure to file a meaningful tax return. Substantially and proeedurally, the district court was correct. Its Judgment is
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.